                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JEFFREY M. GOEKEN,

                     Plaintiff,                                8:18CV320

          v.
                                                              ORDER
ANDREW SAUL, Commissioner of Social                        AND JUDGMENT
Security, 1

                     Defendant.


      This matter is before the Court on plaintiff Jeffrey M. Goeken’s Unopposed Motion
for Relief from Judgment under Federal Rule of Civil Procedure 60(b)(6) (Filing No. 32).
In light of the United States Supreme Court’s holding in Carr v. Saul, 593 U.S. ___, ___,
141 S. Ct. 1352, 1362 (2021), that a Social Security claimant is not required to raise an
Appointments Clause challenge at the agency level and instead may raise it for the first
time in federal court, the motion will be granted and this Court’s previous Memorandum
and Order (Filing No. 24) and Judgment (Filing No. 25) will be vacated.

      IT IS ORDERED:

      1. Plaintiff Jeffrey M. Goeken’s Unopposed Motion for Relief from Judgment
         under Federal Rule of Civil Procedure 60(b)(6) (Filing No. 32) is granted.

      2. The Court’s previous Memorandum and Order (Filing No. 24) and Judgment
         (Filing No. 25), are vacated.

      3. This case is remanded to the Commissioner of the Social Security
         Administration pursuant to sentence four of 42 U.S.C. § 405(g) for further
         administrative proceedings.




      1
       Andrew Saul was sworn in as the Commissioner of Social Security on June 17,
2019. See Fed. R. Civ. P. 25(d) (substitution of parties).
Dated this 19th day of May 2021.


                                       BY THE COURT:



                                       Robert F. Rossiter, Jr.
                                       United States District Judge




                                   2
